DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7, 10-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0011181 (Leung) in view of U.S. Patent 5,581,034 (Dao et al.).
With regards to claim 1, Leung discloses a rotation sensing system comprising, as illustrated in Figures 1-16C (namely Figures 9,13), an apparatus 90,115 for sensing an angular rate of rotation (e.g. angular rate sensor as observed in  Figures 9,13) in the presence of linear movement; an enclosure 93,117A,117B (e.g. channels) for containing a fluid (e.g. streams of fluid; paragraphs [0067],[0077]); a heater 95A,95B,116 disposed within the enclosure in fluid communication with the fluid; a plurality of temperature detectors 92A,92B,118A,118B disposed within the enclosure in fluid communication with the heater and the fluid; the plurality of temperature detectors 92A,92B,118A,118B being enclosed and arranged rotationally symmetrically about the heater 95A,95B,116 (e.g. If one rotates Figure 9 180O, it is rotationally symmetrical about the heater.  Also, if one if one rotates Figure 13 180O, it is rotationally 
The only difference between the prior art and the claimed invention is the plurality of temperature detectors encircling the heater.  
Dao et al. discloses a transducer comprising, as illustrated in Figures 1-21 (namely Figures 1,2,6,9-11), an apparatus for sensing an angular rate of rotation in the presence of linear movement (Abstract; column 2, lines 41-51, column 3, lines 49-54); an enclosure 10,310 for containing a fluid (column 4, lines 1-4); a heater 416 disposed within the enclosure in fluid communication with the fluid; a plurality of temperature detectors 412,413,414,415 disposed within the enclosure in fluid communication with the heater and the fluid (as observed in Figures 1,6,9,10,11,12; column 9, lines 48-51); the plurality of temperature detectors 412,413,414,415 encircling the heater 416 (e.g. as observed in Figure 11, the temperature detectors 412-415 are “encircling” the heater 416 since as disclosed in column 7, lines 10-21 and illustrated in Figure 6 that the temperature detectors can be of other shapes and variations, like linear-shaped or curved-shaped or arc-shaped; hence, the temperatures sensors 412-415 encircles the heater 416).  (See, column 2, line 44 to column 11, line 38).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the plurality of temperature detectors encircling the heater as suggested by Dao et al. to the system of Leung since this is a mere optimization and choice possibilities to the operator and/or manufacturer the shape and configuration of the temperature detectors without departing from the scope of the invention and without altering and/or changing the operation and performance of the temperature detectors, namely to surround the heater and measure the temperature.  (See, column 7, lines 10-21 of Dao et al.).

With regards to claim 3, Leung further discloses the plurality of temperature detectors 92A,92B,118A,118B form a differential-temperature node-pair operable to sequentially produce each of the differential-temperature indication of the plurality of differential-temperature indications.  (See, paragraphs [0064] to [0068],[0072],[0073],[0079]).
With regards to claim 4, Leung further discloses the heater 95A,95B,116 and the plurality of temperature detectors 92A,92B,118A,118B form a gyroscopic unit; the apparatus comprising a plurality of the gyroscopic unit having an angular relationship (e.g. multiple angular rotation sensor where a first gyro unit formed by 156A,152A-152C detect angular rate and a second gyro unit formed by 156B,154A-154C detect angular rate; paragraphs [0078],[0081]; Figure 15).
With regards to claim 5, Leung further discloses the heater of each gyroscopic unit comprises a plurality of collinear heating elements 43A,43B,95A,95B; all the temperature detectors 46A,46B,92A,92B,118A,118B of the plurality of gyroscopic units together form a differential-temperature node-pair operable to sequentially produce each differential-temperature indication of the plurality of differential-temperature indications (paragraphs [0064] to [0068],[0072],[0073], [0078],[0079],[0081]).
With regards to claim 6, Leung further discloses the plurality of collinear heating elements 43A,43B,95A,95B comprises first and second heating elements associated with first and second differential-temperature 46A,46B,92A,92B,118A-11B indications of the plurality of differential-temperature indications, respectively.  (See, [0064] to [0068],[0072],[0073], [0078],[0079],[0081]; Figures 3,9).

With regards to claim 10, Leung further discloses the heater 116 is dimensioned for directionally uniform heating of the fluid.  (See, paragraph [0077]).
With regards to claims 11-17 and 20, the claims are directed to method claims and are commensurate in scope with the above apparatus claims 1-7,10 and are rejected for the same reasons as set forth above.
With regards to claim 21, the claim is commensurate in scope with the above claim 1 and is rejected for the same reasons as set forth above.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0011181 (Leung) in view of U.S. Patent 5,581,034 (Dao et al.) as applied to claim 4 above, and further in view of U.S. Patent Application Publication 2002/0189349 (Ploechinger).
With regards to claim 8, Ploechinger does not discloses the angular relationship has an angular-relationship value defined by a full-circle angle divided by a number of the gyroscopic units.
Ploechinger disclose a rotational movement detection system comprising, as illustrated in Figures 1-14, a plurality of gyroscopic units; first gyroscopic unit including a heater 704 and a plurality of temperature detectors 712l,712r; second gyroscopic unit including a heater 708 and a plurality of temperature detectors 716l,716r; the angular relationship has an angular-
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the angular relationship has an angular-relationship value defined by a full-circle angle divided by a number of the gyroscopic units as suggested by Ploechinger to the system of Leung as modified by Dao et al. such that the sensors detect both the right-hand and the left-hand rotation whereby the sensitivity for a respective direction of rotation will be increased substantially by a higher number of measuring signals.  (See, paragraph [0061] of Ploechinger).
Furthermore, to have set such structural characteristics and configuration is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention since this is a mere obviousness of duplicating the gyroscope unit along with shifting and arranging the location of parts for multiple effects.  [NOTE: St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8, 11 (7th Cir 1977) and In re Japikse, 86 USPQ 70 (CCPA 1950)].
With regards to claim 18, the claim is directed to method claims and are commensurate in scope with the above apparatus claims 8 and are rejected for the same reasons as set forth above.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0011181 (Leung) in view of U.S. Patent 5,581,034 (Dao et al.) as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2011/005314 (Cai et al.).
With regards to claim 9, Leung does not disclose the enclosure comprises a plurality of enclosing partitions.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the enclosure comprises a plurality of enclosing partitions as suggested by Cai et al. to the system of Leung as modified by Dao et al. to have the capability of detecting rotational movement and linear acceleration by providing compensation for linear acceleration without departing from the scope of the invention.  (See, paragraphs [0032] to [0040] of Cai et al.).
At the same time, taking a different interpretation of the claim, Leung further discloses the enclosure comprises a plurality of enclosing partitions (e.g. partition 167A and partition 167B; paragraph [0084]; Figures 16A-16C).
With regards to claim 19, the claim is directed to method claim and is commensurate in scope with the above apparatus claim 9 and is rejected for the same reasons as set forth above.

Response to Amendment
Applicant’s arguments with respect to claims 1-21 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 







/HELEN C KWOK/Primary Examiner, Art Unit 2861